In Re: Johnson, Raphael J.; — Defendants); Applying for Supervisory and/or Remedial Writs; Parish of Ascension 23rd Judicial District Court Div. “D” Number 2323, 2424; to the Court of Appeal, First Circuit, Number KW88 0857.
Granted. Revocation of probation is set aside. The case is remanded to the trial court where defendant is to be allowed to withdraw his guilty plea and, thereafter, for further proceedings in accordance with law. See State v. Caballero, 429 So.2d 170 (La.1983); State v. Caballero, 464 So.2d 939 (La.App. 4th Cir.1985). See also, Bearden v. Georgia, 461 U.S. 660, 103 S.Ct. 2064, 76 L.Ed.2d 221 (1983).
MARCUS and LEMMON, JJ., concur. The $30,000 payment as a condition of probation is excessive. The preferable procedure would be to order the district court to refix the amount of payment at a sum reflecting the “reasonable costs incurred in arresting the defendant”. La.C.Cr.P. art. 895.1 B(4).